Citation Nr: 0413281	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  01-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his son, and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March to October of 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The issue initially certified 
for appeal was whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
heart disorder.  The Board reopened this claim in October 
2002 and referred the claims file for a Veterans Health 
Administration (VHA) medical opinion.  This opinion has since 
been received, and the Board remanded this case to the RO for 
development under the Veterans Claims Assistance Act of 2000 
(VCAA) in July 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current heart disorder preexisted service, 
and there is competent medical evidence of record showing 
that it permanently worsened beyond natural progression 
therein.


CONCLUSION OF LAW

A heart disorder was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
issue on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Initially, the Board notes that the veteran's current claims 
file is a rebuilt file, and the Board has, to a certain 
extent, relied upon records cited in a November 1975 Board 
decision since certain records are not presently available.

At entry into service in March 1943, defects including a burn 
scar of the chest and right axilla and a weak heart were 
noted, and the veteran was accepted for limited duty only.  
His September 1943 Certificate of Disability for Discharge 
reflects that he had a cicatrix of the right anterior chest 
and axilla and a cardiac arrhythmia with numerous 
extrasystoles, cause undetermined.  These disorders were 
noted to have preexisted service.  A Report of the Board of 
Medical Examiners reflects that the veteran's scar caused him 
difficulty in taking part in rigorous physical activity and 
that general weakness and shortness of breath prevented him 
from drilling and marching.  

Following service, the veteran was treated for an erratic 
pulse in 1969 and for rheumatic heart disease, mitral 
stenosis, thalassemia minor, and chronic atrial fibrillation 
in October 1973.  In a June 1974 letter, James K. Young, 
M.D., indicated that the veteran had reported not feeling 
well, in terms of his heart disease, since engaging in heavy 
physical activity during service and that "this seems like a 
very logical, highly possible occurrence."  

In a May 1998 statement, James F. Burke, M.D., stated that 
the veteran had mitral stenosis with left ventricular 
dysfunction in 1982 and a mitral valve replacement and 
coronary artery bypass surgery in 1992 and that it was 
possible that he had "significant cardiac involvement with 
the rheumatic fever that he had experienced at a younger 
age" during service.

A December 1999 VA examination revealed mitral valve 
replacement by history, a history of hypertension, atrial 
fibrillation, moderate tricuspid regurgitation, pulmonary 
hypertension, and anemia.  

In an April 2002 statement, Dr. Burke noted that he had 
treated the veteran since 1982 and that "any physical 
exertion including that which [the veteran] experienced with 
his service training, would have aggravated his cardiac 
condition of rheumatic heart disease."  

The Board referred this case for a VHA opinion in January 
2003, and, in the same month, a VA doctor provided an opinion 
containing the conclusion that the veteran's preexisting 
rheumatic heart disease did not undergo a chronic worsening 
or increase in disability during service beyond its natural 
progression and that the symptomatology in service did not 
represent a permanent increase in the severity of his 
preexisting heart disorder.  The opinion memorandum contains 
a discussion of the relevant medical evidence of record, as 
the doctor reviewed the claims file, and the doctor noted 
that the veteran's service activities may have resulted in 
some temporary aggravation (i.e., shortness of breath, 
weakness, frequency of extrasystoles) but not in permanent 
worsening.  Nevertheless, the doctor further stated the 
following:

The Board may want to address a separate 
question raised by the new evidence that 
the veteran's childhood rheumatic fever 
progressed to rheumatic heart disease and 
caused significant disability.  That 
question is whether the veteran is 
entitled to service[-]connected 
disability status because a cardiac 
disability which we now can attribute to 
rheumatic heart disease was not 
recognized or fully recognized at the 
time of induction into the service but 
was clearly acknowledged to be a 
significant disability at the time of 
premature discharge.  I do not offer an 
opinion on this issue as it depends less 
on medical judgment about changes in 
disability than on standards and 
regulations for granting service[-]
connected disability status.

Subsequently, in a June 2003 statement, Dr. Burke noted that 
he had reviewed the January 2003 VHA opinion and indicated 
his disagreement with the conclusion that military service 
did not contribute to a deterioration in the veteran's 
rheumatic heart disease.  Dr. Burke based his rationale on a 
medical study showing "that there is strong evidence to 
suggest that individuals placed in military service had an 
increased risk of developing rheumatic fever or recurrences 
of rheumatic fever," notably in view of their close 
proximity to others during such service.

Additionally, the claims file includes a medical opinion from 
Michael J. Scotti, M.D., dated in July 2003.  In this 
opinion, Dr. Scotti indicated that he had reviewed the 
veteran's service medical records and noted both that it was 
possible that structural damage was done to the heart, 
particularly the chordi, as a result of arduous physical 
activity during basic training and that it was "extremely 
unlikely" that his deterioration of health during service 
was due solely to "the natural history of your disease" and 
not the events of service.  Dr. Scotti further noted that the 
progressive nature of rheumatic heart disease typically 
occurs over decades and not weeks.  Consequently, Dr. Scotti 
concluded that there was a documented deterioration in the 
veteran's health status during service and that an event or 
events occurred other than a natural progression of heart 
disease.  Finally, Dr. Scotti noted that "[s]uch event or 
events are by statute incident to service and thus service[-]
connected."

In reviewing the facts of this case, the Board has taken 
particular note of the findings from the January 2003 VHA 
opinion and the July 2003 opinion from Dr. Scotti.  The 
doctor who offered the January 2003 opinion reviewed the 
claims file and found that the veteran's service activities 
did not permanently worsen his rheumatic heart disease, but 
this doctor also left open the question of whether the 
veteran was entitled to service connection for a current 
cardiac disability, given the symptomatology shown at 
discharge from service.  On the other hand, Dr. Scotti's 
opinion that the veteran's rheumatic heart disease worsened 
during service was based on a review of at least the service 
medical records (it is not entirely clear whether the entire 
claims file was reviewed) and also contains a discussion of 
the nature and causes of the veteran's disease.  The Board is 
unable to ascertain a measurable difference in probative 
value between these two opinions but does note that Dr. 
Scotti's opinion is more definite in nature than the January 
2003 VHA opinion.

Overall, after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board has reached the 
conclusion that his heart disorder, though preexisting 
service, was aggravated as a result of service.  Accordingly, 
service connection is warranted for this disorder.


ORDER

Entitlement to service connection for a heart disorder is 
granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



